                            ----------·-
              case 1:19-cr-00759-CM Document 15 Filed 03/13/20 Page 1 of 1
                                              U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
    .__; L
                                                      One Saint Andrew 's P/a:a
                                                      New York, New York /000 7

t   ~




    r           -   --   -{-- ·- \- -   -
                    :    3JIJ1~?P
ByECF

The Honorable Colleen McMahon
Chief United States District Judge
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007

        Re:   United States v. Daniel Rivera, 19 CR 759 (CM)

Dear Judge McMahon,                         f .Ff '
                                            1   ~h,
                                                      n
                                                      U
                                                        r.,- ' :i
                                                           L~. · ,
                                                                  r-
                                                                          .
                                                                               r
                                                                              L\...
                                                                                   ' - --
                                                                                       ~ -'


        The Government writes on behalf of the defendant to request respectfully approximately a
one-month adjournment of the hearing currently scheduled for March 18, 2020, a request to which
the Government consents. The Government understands that Mr. Cohen, who is currently out of
the state, is concerned about undertaking long-distance travel back to the State of New York in
order to appear at the courthouse amidst current public-health circumstances. The Government
and Mr. Cohen understand that an adjournment of the hearing to April 22, 2020 at 10:30 AM may
be a date and time that is convenient to the Court. In addition, the Government writes, with the
defendant's consent, to request respectfully that the Court exclude time under the Speedy Trial Act
from March 18, 2020 through the date of any adjournment pursuant to 18 U.S .C. § 3161 (h)(7) on
the basis that the interests of the public and the defendant in a speedy trial are outweighed here by
the interests of the defendant in having available to him his chosen counsel at the hearing.

                                                Respectfully submitted,

                                                GEOFFREY S. BERMAN
                                                United States Attorney



                                            By:0~~1J~
                                                Thomas John Wright
                                                Assistant United States Attorney
                                                (212) 637-2295

cc: Irving Cohen (Counsel to Defendant Daniel Rivera) (by ECF)
